 In the Matter of SILVINO GIANNASCA,DOING BUSINESS UNDER THE TRADENAME AND STYLE OF IMPERIAL REED&FIBRECo.andFuRNrruiuUNION, LOCAL 76-B, G. I. O.CaseNo. C-1,559.-Decided May 6, 1940FurnitureManufacturing Industrv-Settlement:stipulationproviding forcompliance with the Act, including disestablishment of company-dominated union,reinstatement of strikers upon application,and recognition of union-Order:entered on stipulation and record.Mr. Martin I. Rose,for the Board.Mon fried & Mon f ried, by Mr. Richard Mon f ried,of New York City,for the respondent.Mr. Alexander E. Racolin,of New York City, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Furniture Union,Local 76-B, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theSecond Region (New York City), issued its complaint dated April 9,1940, against Silvino Giannasca, doing business under the trade nameand style of Imperial Reed & Fibre Co., Brooklyn, New York, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (2), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint and notices of hearing thereon wereduly served upon the respondent, the Union, and upon Imperial Inde-pendentWorkers Union, herein called the Independent, a labororganization alleged to have been dominated by the respondent.Concerning the unfair labor practices the complaint alleged, insubstance, (1) that the respondent dominated and interfered withthe formation and administration of the Independent and gave itfinancial and other support; (2) that the respondent, on or about23 N. L.R. B., No. 45.541 542DECISIONSOF NATIONALLABOR RELATIONS BOARDFebruary 16, 1940, and at all times thereafter, refused and has re-fused to bargain collectively with the Union as the exclusive repre-sentative of the employees of the respondent in a unit appropriatefor collective bargaining, although the Union was on or about Febru-ary -16, 1940; and at all times thereafter has been, the duly designatedrepresentative of'a majority of the employees in such unit; (3y thatthe respondent urged, persuaded, and warned its employees to` refrainfrom becoming,,or remaining,-members of the TJnion,,and threatenedsaid employees with loss of employment if they aided the Union andif they did not become or remain members of the Independent; and,(4) :.that by, these- and other' acts the respondent interfered with;re9trained;==and coerced -its employees in the exercise' of the "rightsguaranteed in Section 7 of the Act.On April' 19, 1940, the'respond=ent filed an answer denying the alleged unfair labor practices.Pursuant to notice duly served upon all the parties, a hearing washeld on " April` 22 and 23, 1940, at New York City before James C.Paradise, the Trial Examiner duly : designated by the Board.TheBoard, the respondent, and the Union were represented by counseland participated in the hearing.Although served with notice, theIndependent did not appear at the hearing.On April 23, 1940, during the course of the hearing, the respond-ent, the Union, the Independent, and counsel for the Board enteredinto a stipulation.The stipulation provides as follows :STIPULATIONIt is ' hereby stipulated and agreed by and between SilvinoGiannasca, -doing business under the 'trade name - and style ofImperial Reed and Fibre Co., hereinafter called the respondent,Furniture Union, Local 76-B, C. I. 0., hereinafter called theUnion, Imperial Independent Union and Martin I. Rose, 'at-torney, National Relations Board, that :1.Upon charges and amended charges filed by the Union, theNational Labor Relations Board, hereinafter called the Board,acting pursuant to authority in Section 10 (b) of the NationalLabor -Relations Act 49 Stat. 449, by the Regional Director forthe Second Region, as agent for the Board, designated by theBoard Rules and Regulations, Series 2, Article IV, Section 1as amended, issued its Complaint on April 9, 1940, against therespondent.2.A copy of said Complaint and Notice of Hearing thereonwas duly served upon the respondent and the Union.3.On April 20, 1940, the respondent herein duly filed hisanswer.- SILVINO GIANNASCA5434.On April' 22nd and 23rd, pursuant to the aforesaid Noticeof Hearing, a hearing was duly - had before James C. Paradise,Trial Examiner duly designated by the Board.5.All employees of respondent employed at his plant at 50Central Avenue, Brooklyn, New York City, hereinafter calledthe Brooklyn plant, exclusive of clerical employees, salesmen,and supervisory foremen, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9subdivision (b) of the National Labor Relations Act, and suchunit insures to said employees of the respondent the full benefitof their right to self-organization and to collective bargainingand otherwise effectuates the policies of the National LaborRelations Act.6.On ,or about February 16, 1940, a majority of the employeesof the respondent in the appropriate unit described above inparagraph 5, designated the Union as their representative forthe purpose of collective bargaining, and pursuant to Section 9,subdivision (a) of the National Labor Relations Act, said Unionwas on said date and at all times since that date has been andstill is the exclusive representative of all the employees in suchunit for the purposes of collective bargaining with respect towages, rates of pay, hours of employment, and other conditionsof employment.7.This Stipulation and the evidence taken before James C.Paradise, Trial Examiner, together with the exhibits introducedbefore him at the hearing held before said James C. Paradise onApril 22nd, 1940, and April 23rd, 1940, shall constitute the entirerecord in the above-entitled proceeding and this Stipulation shallbe made part of the record by introducing the same in evidencebefore the said Trial Examiner.8.Upon this Stipulation, if approved by the National LaborRelations Board, and upon the record herein, an order may beentered forthwith by said Board providing substantially asfollows :The respondent, Silvino Giannasca, doing business under thetrade name and style of Imperial Reed and Fibre Co., his officers,agents, successors, and assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDother mutual aid or protectionas guaranteedin Section 7 of theNational Labor RRelations Act;(b)Dominating or interfering with the'adiniriistration of Im-perial Independent Union or the formation or administration ofany other labor organization of his employees and contributingsupport to any such labor organization of his employees;(c)Refusing to bargain collectively with Furniture Union,Local 76-B as the exclusive representative of all his employees,exclusive of clerical employees, salesmen, and supervisory fore-men, employed at respondent's plant in Brooklyn, New York City;(d)Recognizing Imperial Independent Union as the repre-sentative of any of his employees for the purpose of dealing withthe respondent concerning grievances, la"bor'dispiites;'*age8; ratesof pay, hours of employment or other conditions of employment.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Imperial IndependentUnion as the representative of any of its employeesconcerninggrievances, wages, rates of pay, hours of employment or otherconditions of employment; and completely disestablish ImperialIndependent Union as such representative;(b)Upon request, bargain collectively with Furniture Union,Local 76-B, as the exclusive representative of all employees, ex-clusive of clerical employees, salesmen, and supervisory foremen,at his pl;uit at Brooklyn, _New York City,, with respect to ratesof pay, wages, hours of employment, and other conditions of em-ployment; and if an understanding is reached on such matters,embody said understanding in a written, signed contract;(c)Upon application offer to those employees who went onstrike on February 20, 1940 and thereafter, immediate and fullreinstatement to their former or substantially equivalent posi-tionswithout prejudice to their seniority and other rights andprivileges in the following manner : All persons hired after Feb-ruary 19, 1940, shall be dismissed if necessary to provide employ-ment for those to be offered reinstatement upon application. Ifthereupon by reason of a reduction in the force of employeesneeded, there is not sufficient employment immediately availablefor the remaining persons who went on strike on February 20,1940, and shall have since applied for employment, all availablepositions shall be distributed among such remaining employeeson the basis of seniority without discrimination against any em-ployee because of his union affiliation or activities.Thoseemployees remaining after such distribution, for whom noemployment is immediately available, shall be placed upon a SILVINO GIANNASCA545preferential list prepared in accordance with the principle setforth in the preceding sentence and shall thereafter in accordancewith such list be offered employment in their former or sub-stantially equivalent positions as such employmentbecomesavailable and before other persons are hired for such work;(d)Post immediately in conspicuous places at its plant inBrooklyn, New York City, and maintain for a periodof at leastsixty (60) days from date of posting, notices to his employeesstating : (1) that the respondent will, not engage in the conductfrom which it is ordered to cease and desist in paragraphs 1 (a),(b), (c), and (d) of this order; and (2) that the respondent willtake the affirmative action set'forth in paragraphs 2 (a), (b), and(c) of this order;(e)Notify the Regional Director for the Second Region, withina period of ten (10) daysafterthe entry of this order, what stepshave been taken to comply herewith.9.IT IS FURTHER STIPULATEDAND AGREEDby and between theparties hereto that upon application of the Board, the appropriateCircuit Court of Appeals of the United States may enter a decreein appropriate form, embodying substantially the terms of theBoard's order above set forth and enforcing the said order ofthe Board.All parties hereto waive their right to contest theentry of any such decree and their right to receive notice of thefiling of an application for the entry of such decree.10.The taking of any further testimony or evidence in thisproceeding and the issuance of intermediate report by the TrialExaminer and the making of findings of fact and conclusions bythe Board pursuant to the provisions of the National Labor Rela-tionsAct, are hereby expressly waived by the respondent andby the Union and by the Imperial Independent Union.11.This entire Stipulation is subject to the approval of theNational Labor Relations Board.12. This Stipulation contains the entire agreement of the partiesand there is no verbal agreement of any kind which varies, alters,or adds to this Stipulation.On May 1, 1940, the Board issued an order approving the abovestipulation, making it a part of the record, and, pursuant to ArticleII, Section 36, of National Labor Relations Board Rulesand Regula-tions--Series 2, as amended, transferring the case to the Board forthe purpose of entry of a decision and order pursuant to provisions ofthe stipulation.On the basis of the above stipulation and the entire record in thecase, the Board makes the following : 546DECISIONS OF NATIONAL -LABOR RELATIONS BOARDFINDINGS OF FACTTHE BUSINESS OF THE RESPONDENTThe respondentisanindividual doing business under the tradename and style of Imperial Reed & Fibre Co. The respondent oper-ates a plant at Brooklyn, New York, where he is engaged in themanufacture, sale, and distribution of reed, rattan, and maple furni-ture.During 1939 the respondent purchased raw materials valued at$75,000, of which 50 per cent were shipped to him from points outsidethe State of New York. During the same period the respondent soldfinished products valued at approximately $200,000, of which 50 percent were shipped to points outside the State of New York. The re-spondent admits, for the purpose of this proceeding, that he is engagedin commerce within the meaning of Section 2 (6) and (7) of the Act.We find that the above-described operations constitute a contin-uous flow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Silvino Giannasca, doing business under the tradename and style of Imperial Reed & Fibre Co., his officers, agents,successors, and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing hisemployees in the exercise of the right to self-organization, to form,join, or assist labor -organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act;(b) Dominating or interfering with the administration of ImperialIndependent Union or the formation or administration of any otherlabor organization of his employees and contributing support to anysuch labor organization of his employees;(c)Refusing to bargain collectively with Furniture Union, Local76-B,-as -the exclusive representative of all his employees, exclusiveof clerical employees, salesmen, and supervisory foremen, employedat the respondent's plant at Brooklyn, New York City ;(d)Recognizing Imperial Independent Union as the representa-tive of any of his employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment or other conditions of employment. SILVINO GIANNASCA5472.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Imperial Independent Unionas the representative of any of its employees concerning grievances,wages; rates of pay; -hours of_ employment,- or-- other conditions ofemployment,-and completely disestablish, Imperial Independent Unionas such representative;(b)Upon request bargain 'collectively with Furniture Union, Lo-cal 76-B,- as exclusive representative of all employees, exclusive ofclerical employees, salesmen, and supervisory foremen, at his plant atBrooklyn, New York City, with respect to rates of pay, wages, hoursof employment, and other conditions of employment; and if an understanding is reached on such matters, embody said understanding,in a: -written, signed contract;(c)Upon application offer to those employees who went on,strikeon February 20, 1940, -and thereafter, immediate and full reinstate-ment to their former or substantially equivalent positions withoutprejudice to their seniority and other rights and privileges in thefollowing-manner: All persons hired after February 19, 1940,.shallbe dismissed, if necessary, to provide employment for those to beoffered reinstatement upon application. If thereupon by reason of areduction in the force of employees needed, there is not sufficient em-ployment immediately available for the remaining persons who wenton- strike on February 20, 1940, and shall have since applied foremployment, all available positions shall be distributed among suchremaining employees on the basis of seniority without discriminationagainst any employee because of his union affiliation or activities.Those employees remaining after such distribution, for whom no em-ployment is immediately available, shall be placed upon a preferentiallist prepared in accordance with the principle set forth in the pre-ceding sentence and shall thereafter, "in accordance with such list, beoffered employment to their former or substantially equivalent posi-tions as such employment becomes available and before other personsare hired' for such work ;—=(d)Post immediately in conspicuous places at its plant in Brook-lyn, New York-City; and maintain for aperiod of at least sixty (60)days from the date of posting, notices to his employees stating: (1)that the respondent will not engage in the conduct from which it isordered to cease and desist in paragraphs 1 (a), (b), (c), and (d) ofthis Order; and (2) that the respondent will take the affirmative ac-tion set forth in paragraphs 2 (a), (b), and (c) of this Order;(e)Notify the Regional, Director for the, Second Region, withina,period of ten' (10) days after the entry of this Order, what stepshave been taken to comply herewith.